DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the outer diameter” should be “an outer diameter” since there is no earlier recitation of the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “at or close to the butt joint.”  It is noted that “at the butt joint” is already recited in claim 1. Therefore, if this alternative is chosen, claim 5 is not further limiting.  Regarding “close to the butt joint”, the specification states that “the point of attachment can be at virtually any distance from the butt joint, but [attachment] is preferred … at or close to the butt joint.”  Specification, p. 8, ln 32 to p. 9, ln 2. The specification does not provide examples, dimensions or indicate that Figs. 2a and 2b are drawn to scale.  Applicant’s disclosure does not provide means for one of ordinary skill in the art to ascertain the boundaries of “close to”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,138,565 B2 to Schwager (cited by Applicant) in view of US 4,967,753 A to Haase and US 8,685,053 B2 to Brown.
As to claim 1, Schwager teaches a catheter and guide wire assembly (100) for measurement of blood pressure in a living body, comprising: 
a proximal tube (111) having a distal end and a proximal end (Fig. 1); 
a distal tube (115) having a distal end and a proximal end, which is connected to the distal end of the proximal tube (col 12, ln 19-28); 
a fluid-permeable coil (150) having a distal end and a proximal end, which is connected to the distal end of the distal tube (col 12, ln 29-33); 
a distal tip (170), in which the distal end of the fluid-permeable coil is secured (col 12, ln 39-41); and 
a core wire (130), which is attached in the proximal tube (col 12,ln 65 to col 13, ln 1) and which extends through a portion of the proximal tube, the distal tube and the fluid-permeable coil (col 13, ln 1-4), and is secured in the distal tip (col 13, ln 4-6), characterized in and that the distal end of the proximal tube and the proximal end of the distal tube are connected by a butt joint (Fig. 1 illustrates a butt joint between 111 and 115; col 12, ln 19-28) and wherein the core wire is glued to the inner wall of the proximal tube at the butt joint (col 12, ln 65 to col 13, ln 1).

Although Haase teaches a bond extending from the distal end of the tube to the proximal end of the coil (Fig. 14), Schwager and Haase do not teach the core wire is glued to an inner wall of the distal tube at the butt joint.  Brown teaches the core wire is glued to an inner wall of the distal tube at a joint (23, Figs. 4, 5).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to extend the bond of Schwager and Haase to the other side of the butt joint or provide a bond on the other side of the joint, as taught by Brown, to provide an internal reinforcement for the butt joint and/or secure the core wire such that it provides a stiffness in movement that comes from securing the core wire closer to the coil.

As to claim 5, Schwager, Haase and Brown make obvious the catheter and guide wire assembly according to claim 1. Brown further teaches wherein the core wire is glued to an inner wall of the distal tube at or close to the butt joint (23, Figs. 4, 5).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to extend the bond of Schwager and Haase to the other side of the butt joint or provide a bond on the other side of the joint, as taught by Brown, to provide an internal reinforcement for the butt joint and/or secure the core wire such that it provides a stiffness in movement that comes from securing the core wire closer to the coil.

As to claim 6, Schwager, Haase and Brown make obvious the catheter and guide wire assembly according to claim 1. Haase further teaches wherein the wall thickness of the proximal tube is larger than about 0.040 mm. (col 12, ln 31-32).

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Haase and Brown, as applied to claim 1 above, and further in view of US 2003/0069521 A1 to Reynolds (Cited by Applicant).  Schwager, Haase and Brown do not teach wherein the butt joint is a square butt joint, or a beveled butt joint with a bevelment angle β such that 0°≤β≤30°.  Reynolds teaches wherein the butt joint is a square butt joint, or a beveled butt joint with a bevelment angle β such that 0°≤β≤30° (para [0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the square or beveled butt joint of Reynolds with the butt joint of Schwager to blend stiffness and for a flexibility transition region (see last 2 sentences of [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Haase and Brown, as applied to claim 1 above, and further in view of US 5,454,788 A to Walker.  Schwager, Haase and Brown do not teach wherein a shrinking tubing is shrunk over the butt joint.  Walker teaches wherein a shrinking tubing is shrunk over the butt joint (col 10, ln 52-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the shrink tubing of Walker with the butt joint of Schwager, Haase and Brown to provide reinforcement of the bonded joint and provide a smooth exterior surface at the location of the joint.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Haase, Brown and Walker as applied to claim 3 above, and further in view of Reynolds.  Schwager, Haase, Brown and Walker do not explicitly teach shrinking tubing extends at least 0.5 mm on the proximal and distal sides of the butt joint. Reynolds shows tubing extending on proximal and distal sides of the butt joint (Figs.1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791